Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/21 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki in JP58-091038 in view of Hashizume in their publication entitled “Reduction of MnFe2O4 without and with carbon” and further in view of Shimada in WO2002080202

Regarding Claim 4:  Kazuaki teaches the creation of precursor ferrite materials to be used for the creation of Fe-Mn-Zn system ferrites (Mn,Zn)Fe2O4 and Fe-Mn system ferrite MnFe2O4. Kazuaki teaches the creation of Fe containing Mn carbonates, wherein Kazuaki sets forth that that the material contains Silica impurities (See Figure 1).  As the material of Kazuaki includes silicon impurities, those impurities would invariably be included in any product created therefrom.  Kazuaki teaches that such a precursor created from a ferromanganese is less expensive to create compared to pure components and is capable of creating high performance magnets (See Detailed Description of the Invention)

Kazuaki teaches precursors for the creation of Mn-ferrites, but is silent concerning their actual creation and the materials as claimed.

However, Hashizume teaches that MnFe2O4 may be prepared by heating a mixture of MnCO3 with Fe2O3 powders.  The powders are first mixed and then heated at a temperature of 1373K in order to provide for the ferrite powders.  It would have been obvious to use the precursor of Kazuaki in place of the MnCO3 of Hashizume (and replacing a portion of Fe2O3 relative to the amount of Fe in the Mn precursor) in the creation of such a material.  The use of Kazuaki’s precursor would provide a composition which may be represented by Mn1-a/2SiaFe2-a/2O4, wherein a is a non-zero value associated with impurity concentrations of the material as are illustrated in Figure 1 of Kazuaki.  Those of ordinary skill in the art would have found it obvious to create ferrite materials from the precursor of Kazuaki as they are specifically intended for such a purpose.  Those of ordinary skill in the art would have been motivated to use the material of Kazuaki for its intended purpose and process it by conventional methods such as those shown by Hashizume in order to provide applications for the material.  Alternatively, it is noted that it would have been obvious to use the precursors of Kazuaki in the process of Hashizume as Kazuaki teaches that the creation of such a precursor is cheaper to than high purity precursors made by conventional methods (See  Kazuaki- Detailed Description of the Invention).  

2O4) with Si impurities, which meets the composition as set forth in instant claim 4, as is discussed above.

Kazuaki in view of Hashizume is silent in terms of applications for the magnetic material.

However, Shimada teaches that an electronic component, such as a coil component, may be created by combining a plurality of magnetic particles in an organic resin.  The composite material includes both metallic magnetic particles and oxide-based magnetic particles.  The metallic magnetic particles may include metals such as Fe and Si (Sendust, See Paragraph 20).   The oxide based magnetic materials may be chosen from various ferrites including Mn-ferrites (See Paragraph 16).  It would have been obvious to use the Mn-ferrites of Kazuaki in view of Hashizume in the construction of the composite material according to Shimada on the basis that Kazuaki teaches compositions deemed useful in such an endeavour.  Those of ordinary skill in the art would be motivated to include the particles of Kazuaki in view of Hashizume in the composite on the basis that they include lower impurity content based on their processing route and are capable of being made from cheaper precursors based on those Mn-Fe precursors of Kazuaki. Thus the creation of a composite body containing the material of Kazuaki in view of Hashizume in conjunction with a silicon metallic powder would have been obvious to those of ordinary skill in the art.  

Regarding Claim 6-7:  Shimada teaches that the material may be used as a coil component and in switching power supply elements (See Paragraph 24).

Regarding Claim 8 and 10:  Kazuaki teaches that the silicon is present as an impurity in the material in a small amount (~0).  The tables show that silicon may be present in an amount of 0.01%.  Thus the material of Kazuaki in view of Hashizume and Shimada contains an amount of Si greater than 0 wt% as is claimed. The use of Kazuaki’s precursor would provide a composition which may be represented by Mn1-a/2SiaFe2-a/2O4, wherein a is a non-zero value associated with impurity concentrations of the material as are illustrated in Figure 1 of Kazuaki.  

Regarding Claim 9:  The magnetic material of Kazuaki in view of Hashizume is of the same composition as that which is instantly claimed.  Materials of the same composition must necessarily have the same properties.  Thus as the material of the prior art is materially the same as that which is claimed, it would necessarily have a mass magnetization  greater than 40 emu/g.
Response to Arguments
Applicant's arguments filed 7/12/21 have been fully considered but they are not persuasive. Applicant sets forth arguments against the references to Kazuaki in view of Hashizume and Shimada.  Applicant cites the specification at paragraph 65 in terms of alleged increased magnetic permeability and adhesion; however, data setting forth the existence of these increased properties over a range of materials commensurate in scope with the claim range is not provided in terms of data in the specification or 2O4.  Creating the compositions of Hashizume with the precursor of Kazuaki would lead to a reduction in cost, since the precursor of Kazuaki is cheaper than pure precursors, but would introduce slight Si cation impurities.  The combination would necessarily lead to the composition as claimed.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Hoban/Primary Examiner, Art Unit 1734